Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2018-0909160.6 filed in China on August 10, 2018.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 – 7 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 recites the limitation “…generating a second signal in response to not detecting the presence of the neighboring object for the side of the end portion,”  This element is unclear as to it’s meaning of generating a signal without detecting a presence. Pre-grant publication specification paragraph 0041 states: “…a second signal is generated, indicating that the length of the bezel mechanism 110 exceeds the length of the edge 201. At this time, it indicates that the current length of the bezel member 100 has been adapted to the size of the target, the extension adjustment is finished and the extension can be stopped.”  Without at least the underlined portion of this statement the claim element is unclear because the second signal as claimed seems to be the  binary opposite of the first signal.   MPEP §2163.05(I)(A) states: “A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may also be subject to rejection under 35 U.S.C. 112(a)  or 


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Regarding claims 16 and 17 it is unclear if the claim encompasses a device or a method. More specifically, the limitations of “a method for controlling the bezel member according to claim 1…", embrace or overlap two different statutory classes of invention of an apparatus and a method. The court determined in IPXL Holdings LLC v. Amazon.com, Inc., 77 UDPQ2d 1140 (Fed. Cir. 2005) that claims with a device structure and a method step therein are indefinite under 112(b) because it cannot be determined when the claim is infringed. Additionally, combining two separate statutory classes of invention in a single claim raises a serious question for a manufacturer or seller regarding infringement. Therefore, a claim directed to more than one different statutory class of invention is not sufficiently precise to provide competitors with an accurate determination of the "metes and bounds" of protection involved so that an evaluation of the possibility of infringement may be ascertained with a reasonable degree of certainty, as discussed by the court in In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970), stated at 166 USPQ 208.  See MPEP 2173.05(p)(II): “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b).”  For the limitations in question, the Examiner suggests an amendment for claim 16 that begins the claim with standard language of  “The method for controlling a bezel member comprising: performing neighboring…” and 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 8 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeWind et al. (U.S. PG Pub. No. 20060164230), herein “DeWind.”

Regarding claim 1,
DeWind teaches a bezel member (bezel member (item 14) ; See many figures including figure 1 and figure 15. See also paragraph 0128: “…a frame portion or bezel portion 72b…”) comprising:
a bezel mechanism comprising a fixed part (bezel member (item 14) or frame portion) and a retractable part connected to the fixed part; (Par. 0069: “a video display screen device 18, which is movably or slidably mounted at least partially within casing 12 and movable or slidable between a retracted or stored or non-use position (as shown in FIGS. 1, 4, 6 and 10) and an extended or use position (as shown in FIGS. 2, 3, 5 and 7)” See also Par. 0006, 0024, 0110, 0115, and 0192.) 
a detecting mechanism (proximity sensor or touch sensor)  configured to perform neighboring object presence detection for an end portion of the retractable part and generate a detection signal based on a detection result of the neighboring object presence detection; (Par. 0128: “The frame portion or bezel portion of the display casing or housing may include user inputs, such as buttons or switches or touch sensors or proximity sensors or the like at or around the LCD display 
 and a control mechanism configured to control extension and retraction of the retractable part according to the detection signal. (Par. 0130: “Optionally, and as shown in FIG. 15, the frame 72b around the display screen panel 60 may include user interface inputs 76, such as buttons, switches, touch sensors, proximity sensors and/or the like, to provide a user input at the display when the display screen is extended or at least partially extended. The inputs may function to control or adjust the display screen, such as brightness, contrast or other appearance or characteristics of the displayed image, or may cause full extension or retraction of the display screen, or may control or adjust other accessories or features of the mirror assembly and/or vehicle.” See also Par. 0200.) 

Regarding claim 8,
DeWind teaches the elements of claim 1 which claim 8 depends. DeWind also teaches that the bezel mechanism comprises a drive mechanism configured to drive the extension and the retraction of the retractable part, and wherein the control mechanism is further configured to control the drive mechanism according to the detection signal, to control the extension and the retraction of the retractable part.  (Par. 0146: “The manual movement may be accomplished via pushing the display screen into the mirror assembly, or pressing or actuating a user input or button or the like to cause the retraction of the display screen, or providing a 

Regarding claim 9,
DeWind teaches the elements of claim 1 which claim 9 depends. DeWind also teaches that the retractable part is sleeved outside or inside the fixed part, and
wherein the fixed part and the retractable part are connected to each other by a sliding mechanism.  (Par. 0093: “In the illustrated embodiment of FIGS. 12 and 13, video display screen device 18'includes a belt drive mechanism 47 that is operable to move the frame 22' relative to base portion 44 via a rack and pinion mechanism 46. Rack and pinion mechanism 46 includes a rod or member 24' extending from frame 22' and generally along base portion 44. Rod 24' includes a plurality of notches or teeth 24a' for engaging corresponding teeth 46b of a sprocket or gear member or pinion 46a. Pinion 46a is rotatably mounted to base portion 44, such that rotation of pinion 46a causes a corresponding translational movement of rod 24' relative to pinion 46a and base portion 44.”) 

Regarding claim 10,
DeWind teaches the elements of claim 9 which claim 10 depends. DeWind also teaches that the sliding mechanism comprises a slide rail and a pulley movable along the slide rail, and wherein the slide rail is fixed to the fixed part and the pulley is fixed to the retractable part.  (Par. 0096: “The belt drive mechanism 47 includes a drive motor 47a that is mounted to base portion or carrier plate 44, 44' and that is operable to rotatably drive a pulley 47b, which in turn drives a belt or band 47c to rotate a second pulley 47d. Second pulley 47d is mounted to or secured to pinion 46a, 

Regarding claim 11,
DeWind teaches the elements of claim 9 which claim 11 depends. DeWind also teaches that the sliding mechanism comprises at least one of a ball bearing slider and a slider equipped with a roller.  (Par. 0107: “Optionally, the display screen may be movable along the rails or rack portions, and the rails or the screen module may include roller bearings or ball bearings positioned there along and in rolling engagement with the other of the rails or screen module, in order to enhance movement or extension and retraction of the display screen relative to the mirror casing. For example, and as shown in FIG. 16, a strip of roller or ball bearings 56, such as linear bearings or ball bearings or needle bearings or the like, may be positioned along the rails or racks 45a' and at the interface of the rails 45a' and guides or tracks 45b' of the screen device 18'. Such an arrangement may provide enhanced movement and reduced friction, and may be particularly beneficial in cold climate conditions, where the plastic on plastic interface may stick during such cold temperatures. Also, the ball bearing configuration may function to accommodate part to part tolerances and dimensional variations within the mirror assembly to provide enhanced movement of the display screen. Although shown as a pair of rails, the display screen and carriage may be movable along a single rail or more than two rails, without affecting the scope of the present invention.”) 

Regarding claim 12,
DeWind teaches the elements of claim 9 which claim 12 depends. DeWind also teaches that the retractable part comprises a plurality of retractable sub-portions that are connected by nesting.  (Par. 0116: “Optionally, the display screen may be partially extended to alert the driver of other conditions, such as driving conditions, vehicle status conditions, accessory functionality or status, and the like, without affecting the scope of the present invention. When partially extended, the screen may extend a small amount such that the outer frame portion of the display is viewable by the driver (and the outer frame portion may include one or more indicators or displays for alerting the driver or informing the driver of the function associated with or triggering the partial extension of the display screen) or the screen may extend partially outward such that a portion of the display screen is viewable, whereby the display may include a partial display or iconistic display or the like to indicate what accessory or feature or status it is partially extending in connection with, so as to provide an informative alert to the driver. Optionally, an audible message/alert and/or a tactile/haptic alert may be generated in conjunction with the partial extension to notify the driver of the function.” See also Par. 0166. See also Par. 0084 and figure 6 and 7 item 34 that includes a nested dial in the retractable display screen.) 

Regarding claim 13,
DeWind teaches the elements of claim 9 which claim 12 depends. DeWind also teaches that the control mechanism is further configured to receive a control signal and control the extension and the retraction of the retractable part according to the control signal.  (Par. 0146: “The display screen may be manually moved to its retracted position when the driver no longer wants to view the screen, even if the activating event has not yet completed. This allows the driver to override the automatic extension and retraction, such as when the driver no longer wants to view the information relating to the activating event, without disturbing or adversely affecting the automatic extension controls and components. For example, if the driver chooses to ignore a warning that the tire pressure is low (or other warning or information display or the like), the driver may manually move the display screen to its retracted position. The manual movement may be accomplished via pushing the display screen into the mirror assembly, or pressing or actuating a user input or button or the like to cause the retraction of the display screen, or providing a voice command to the system to cause 

Regarding claims 16, it is directed to a method of steps to implement the system or apparatuses set forth in claim 1.  DeWind teach the claimed system or apparatuses in claim 1.  Therefore, DeWind teach the method of steps in claim 16. 

	

Allowable Subject Matter
Claims 2 – 7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the 35 U.S.C. §112(b) rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose the elements of claim 2 (along with the suggested amendments to overcome the 35 U.S.C. §112(b) rejection) combined with the elements taught in claim 1.  
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. For claim 14, the prior art does not disclose a plurality of bezel units with one or more bezel members according to claim 1 that cooperate with each other. Claim 15 depends from claim 14 and also is objected to. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the 35 U.S.C. §112(b) rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  Method claim 17 is similar in scope to apparatus 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Hogo et al. (US PG Pub. No. 20190394455) also teaches a bezel disposed at a peripheral edge of the display panel, a sensor member with a sensor for measuring a physical quantity of a display surface of the display panel, a rotation member for advancing and retreating the sensor member between the bezel and the display surface of the display panel, and an actuator provided on a rear surface side of the display panel for rotating the rotation member.
Gomi et al (US PG Pub. No. 20140192077) also teaches a bezel section (item 12) that contains a retractable photometric section 30 that is retractably disposed in the housing section of the bezel. See Figures 1 and 2.  The retractable portion also includes a photosensor (33) that is disposed within photometric section 30.  See Par. 0051, 0057, and figure 4.  The retractable section 30 also has a drive motor. See Par. 0109. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116